Citation Nr: 1023990	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-26 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right foot injury resulting 
in symptomatic accessory ossicle hypertrophic navicular 
tuberosity.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active service from December 2003 to November 
2005 with prior service from March 1999 to July 1999.

With regard to the issue of entitlement to service connection 
for bilateral hearing loss, this matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a January 2008 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 2008, a statement of the case was issued in 
July 2008, and a substantive appeal was received in September 
2008.

The issue of entitlement to an initial disability rating in 
excess of 10 percent for service-connected right foot injury 
resulting in symptomatic accessory ossicle hypertrophic 
navicular tuberosity is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have hearing loss disability for VA 
disability compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in December 
2007, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, this letter advised the Veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the January 2008 RO rating decision currently on appeal.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the timely December 2007 VCAA letter provided 
the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim- the burden 
of proving harmful error must rest with the party raising the 
issue; the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-
service, private, and VA, have been obtained.  The Veteran 
has been afforded a VA examination pertinent to the issue of 
entitlement to service connection for bilateral hearing loss; 
a pertinent VA examination report is of record dated in March 
2006.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.

The Veteran has reported military acoustic trauma and 
acknowledges that his current level of hearing loss does not 
require treatment at this time.  He has expressed, including 
in his September 2008 substantive appeal, that he seeks 
service connection for bilateral hearing loss with a 
noncompensable rating to ensure that any future deterioration 
in his hearing acuity will be compensated.  The Board 
understands the Veteran's contentions in this regard.  
However, the Board must find that as a matter of law service 
connection cannot be granted without a current disability, 
and service connection cannot be granted in anticipation of a 
future disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Board notes that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  As noted by the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the 
auditory system and post- service test results 
meeting the criteria of 38 C.F.R. § 3.385 . . . .  
For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, 
though still not meeting the requirements for 
disability under 38 C.F.R. § 3.385, and (b) post- 
service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is 
a medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran underwent a VA examination in March 2006.  The 
March 2006 VA examination report documents the Veteran's 
description of history and symptoms.  Speech recognition 
testing showed scores of 100 percent for the right ear and 
100 percent for the left ear.  Audiometric testing showed 
pure tone thresholds, in decibels, as follows, with a right 
ear average of 16 decibels and a left ear average of 20 
decibels:

HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
20
15
15
LEFT
20
25
20
20
15

The VA examiner assessed normal hearing sensitivity in both 
ears.

The Board notes that the Veteran has submitted a December 
2007 letter from a private audiology specialist.  The letter 
referred to audiological testing performed evaluating the 
Veteran in September 2007; the author found "a PTA in his 
right ear of a 20 db loss and his lest ear PTA at 21.7 db 
loss."  This letter states that the Veteran has sustained 
binaural hearing loss.  The Board notes that the author's 
opinion diagnosing binaural hearing loss is not evidence that 
specifically indicates hearing loss disability for VA 
compensation purposes (which involves specific quantitative 
criteria not contemplated in a general finding of hearing 
loss from a private audiologist).

Attached to the letter is an audiogram report in pictogram 
format.  Beyond the 'PTA' results discussed just above, no 
quantitative interpretation of the pictogram data is 
presented for the purposes of the Board's review.  See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may not 
interpret graphical representations of audiometric data).  In 
any event, the Board notes that the private report does not 
present information allowing a determination as to whether 
the testing conformed to VA's requirements for evaluating 
hearing impairment.  See 38 C.F.R. § 4.85; Kelly v. Brown, 7 
Vet. App. 471 (1995).  Thus, the Board is unable to 
appropriately interpret this examination report as providing 
any probative evidence in support of the Veteran's claim.  
See 38 C.F.R. § 4.85; see also Kelly v. Brown, 7 Vet. App. 
471 (1995).

The most recent probative evidence, as discussed above, shows 
that the Veteran's hearing acuity does not meet the criteria 
to be considered a disability for VA compensation purposes at 
this time.  The Board additionally notes that there is no 
evidence of record that shows that the Veteran's hearing 
acuity met the criteria to be considered a disability for VA 
compensation purposes at any prior time pertinent to this 
appeal.

An April 2004 audiological examination is contained among the 
Veteran's service treatment records.  The April 2004 
examination report shows pure tone thresholds, in decibels, 
as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
30
5
10
10
10
LEFT
15
20
10
15
10

The Board again notes that the information presented in this 
April 2004 report, like the rest of the audiometric test 
results available for review in this case, does not show 
hearing acuity deficits meeting the criteria to be considered 
a disability for VA compensation purposes.

Impaired hearing will be considered to be a disability only 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
Consequently, in this case, the Veteran's hearing is within 
normal limits in both ears.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In other words, in the absence of proof of 
present disability there can be no valid claim.  As there is 
no probative medical evidence of a current hearing loss 
disability in this case, as defined by the applicable 
regulation, service connection for hearing loss must be 
denied.

Conclusion

The Board finds that the preponderance of the probative 
evidence is against finding entitlement to service connection 
for bilateral hearing loss in this case.  The preponderance 
of the evidence weighs against finding that the Veteran 
currently suffers from bilateral hearing loss for VA 
compensation purposes.

In this decision, the Board finds that the VA examination 
report findings discussed above are highly probative evidence 
with regard to nature of the claimed disability for which 
service connection is sought.  This evidence specifically 
documents and addresses the Veteran's symptom complaints, 
discusses the history, and presents competent expert medical 
assessment of the claimed disability to the extent pertinent 
to the claim.  These findings and conclusions are informed by 
direct interview and inspection of the Veteran together with 
review of the claims file; the findings cite clinical results 
featuring the pertinent quantitative findings required for 
assessing whether the Veteran currently suffers from hearing 
loss disability for VA compensation purposes.

The Board has reviewed the entirety of the evidence of 
record.  However, the Board finds that there is no other 
evidence of record which probatively contradicts the findings 
presented in the highly probative evidence discussed above 
with regard to the issue on appeal.  None of the information 
in these records pertinently contradicts the conclusions or 
cited rationales of the medical opinions and findings 
discussed above.

The Board acknowledges the Veteran's own lay contentions with 
regard to his belief that he suffers from hearing loss 
disability etiologically related to his military service.  
Lay opinions are not competent to address matters that 
require specialized training, such as the quantitative 
measure of hearing acuity or diagnosis of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced acoustic trauma and 
symptoms of hearing loss.  However, the Veteran is not 
competent to establish a specialized medical determination 
such as audiological testing results or a diagnosis of 
hearing loss disability for VA compensation purposes.  The 
competent medical evidence of record does not support the 
Veteran's claim, and a medically expert VA examiner has 
conducted an audiological examination showing that the 
Veteran does not have hearing loss disability for VA 
compensation purposes in this case.

Even considering the Veteran's lay testimony with regard to 
the matters it is competent to address, the most probative 
evidence weighs against the claim of entitlement to service 
connection in this case.  Competent medical evidence is 
required to establish a diagnosis.  In this case, the Board 
finds that the preponderance of the probative evidence of 
record weighs against the service connection claim on appeal.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for bilateral hearing loss.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.  To this extent, the appeal is denied.


REMAND

An October 2006 RO rating decision granted service connection 
for right foot injury with a noncompensable initial rating.  
In February 2007, the Veteran submitted a written notice of 
disagreement with the assigned rating.  38 C.F.R. § 20.201.  
Therefore, the Board finds that the Veteran has filed a 
timely notice of disagreement.

Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
The Board acknowledges that the RO issued an April 2007 
rating decision partially granting the Veteran's appeal, 
assigning a 10 percent initial disability rating under 
Diagnostic Code 5284.  The Board notes that this is not the 
highest available schedular rating for the disability in 
question.  The Veteran has not made any statement 
affirmatively limiting his appeal to pursuit of a 10 percent 
disability rating.  The RO's April 2007 rating decision 
indicated that the RO planned to consider the appeal resolved 
if the Veteran did not indicate a desire to continue his 
appeal.  However, as the Veteran properly initiated an appeal 
that was not fully granted and has not been affirmatively 
withdrawn, the Board finds that a statement of the case must 
be issued to the Veteran.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995) (noting that the filing of a notice of 
disagreement initiates the appeal process and requires VA to 
issue a statement of the case).

No statement of the case has yet addressed this issue.  The 
United States Court of Appeals for Veterans Claims (Court) 
has now made it clear that the proper course of action when a 
timely notice of disagreement has been filed is to remand the 
matter to the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Appropriate action, including issuance of a 
statement of the case, is now necessary with regard to the 
issue of entitlement to a higher initial disability rating 
for the right foot disability.  38 C.F.R. § 19.26.  The 
Veteran will then have the opportunity to file a timely 
substantive appeal if he wishes to complete an appeal as to 
this issue.

Accordingly, the case is REMANDED for the following action:

With regard to the issue of entitlement to 
a higher initial disability rating for 
service-connected right foot injury, the 
RO should take appropriate action pursuant 
to 38 C.F.R. § 19.26 in response to the 
February 2007 notice of disagreement, 
including issuance of an appropriate 
statement of the case, so the Veteran may 
have the opportunity to complete the 
appeal by filing a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


